DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims: Claims 1, 3-18, and 20-27 are pending and under consideration herein.

Information Disclosure Statement
The information disclosure statements submitted November 8, 2021 were properly filed in compliance with 37 CFR 1.97 and considered.
Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

35 U.S.C. 103:   A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over US20110077238A1 (published 03/31/2011) and US20060104909A1 (published 05/18/2006).
US20110077238A1 teaches compositions comprising pharmaceutical products that deter abuse of said pharmaceutical products. (Abstract) These compositions comprise drugs subject to abuse, hydroxypropylcellulose, polyethylene oxide, and a disintegrant selected from crospovidone, sodium starch glycolate, and croscarmellose sodium in a controlled release composition. (Abstract; pp. 10-14, Examples 1-8; claim 1). Furthermore, the drugs subject to abuse include pseudoephedrine (e.g., [0004]; [0013]; [0021]; [0022]; [0034]; [0116]-[0118]; claim 25), with specific examples given containing pseudoephedrine HCl, polyethylene oxide (Polyox WSR), hydroxypropylcellulose (Klucel HF), and crospovidone (Polyplasdone XL) ([0118]-[0147]). 
US20110077238A1 fails to disclose such a composition that also includes a triglyceride. However, US20060104909A1 also teaches abuse-resistant pharmaceutical compositions comprising a drug susceptible to abuse and a water insoluble matrix material that may include hydroxypropylcellulose ([0033]), polyethylene oxide ([0033]), triglycerides ([0033]-[0035]; [0041]; [0043]), and a disintegrant including crospovidone ([0083]), sodium starch glycolate ([0083]), and croscarmellose sodium ([0083]). A suitable triglyceride is tristearin in the form of Dynasan 118. ([0044]). It would be obvious to incorporate the triglycerides of US20060104909A1 into the composition of US20110077238A1 in order to optimize the composition’s matrix and provide greater abuse deterrence.
The combination of the cited references further teaches a composition in an immediate release formulation. (US20110077238A1:claim 2; [0005]; [0006]; [0013]; [0054]; [0068]; [0089]; US20060104909A1:[0080]; [0089]).
	The combination of the cited references further teaches a composition wherein the hydroxypropylcellulose has a viscosity of about 1500 mPa to about 3000 mPa at a concentration of 1% in water. (US20110077238A1:claim 4; [0008]; [0050]).
	The combination of the cited references further teaches a composition wherein the hydroxypropylcellulose has a molecular weight of about 1,150,000. (US20110077238A1:claim 5; [0008]; [0048]).
	The combination of the cited references further teaches a composition wherein the polyethylene oxide is present in amount of about 3 wt% to about 7 wt% or present in amount of about 5 wt% to about 10wt% (US20110077238A1:claims 8,9; [0009]; [0041]; [0042]).
	The combination of the cited references further teaches a composition wherein the triglyceride may be Dynasan 118, a tristearin with a melting point of 72 ºC. (US20060104909A1: [0044]).
	The combination of the cited references further teaches a composition wherein the disintegrant is crospovidone present in amount of about 15 wt% to about 25 wt% and about 18 wt% to about 22 wt%. (US20110077238A1:claims 10,11; [0090]).
	The combination of the cited references further teaches a composition comprising a glidant comprising colloidal silicon dioxide (US20110077238A1:claims 13,14; [0011]; [0093]; [0094]; Examples 1-3).
	The combination of the cited references further teaches a composition comprising a glidant comprising a lubricant comprising magnesium stearate (US20110077238A1:claims 15,16; [0011]; [0096]; Examples 1-3).
	The combination of the cited references further teaches a composition that is a suppository, capsule, caplet, pill, gel, soft gelatin capsule, or compressed tablet form, or is in a unit dose form. (US20110077238A1:claims 17,18; [0012]; [0099]; [0101]; Examples 1-3).
The combination of the cited references further teaches a method of making a composition comprising a drug susceptible to abuse, polyethylene oxide, hydroxypropylcellulose, a disintegrant selected from crospovidone, sodium starch glycolate, and croscarmellose sodium, and triglycerides, such as Dynasan 118. (US20110077238A1:[0118]-[0147]; US20060104909A1:[0044]).

Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


5.	Claims 1, 3-18, and 20-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,757,466B2 (issued 09/12/2017; hereinafter US9757466). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1-19 of US9757466 teach a therapeutic composition comprising pseudoephedrine, a range of >10% by weight hydroxypropylcellulose, about 1% to about 10% by weight polyethylene oxide, and a disintegrant selected from crospovidone, sodium starch glycolate, and croscarmellose sodium. (claim 1). At claims 2-19, US9757466 also discloses the features of the present dependent claims. US9757466 fails, however, to disclose a composition comprising triglycerides. 
US20060104909A1 also teaches abuse-resistant pharmaceutical compositions comprising a drug susceptible to abuse and a water insoluble matrix material that may include hydroxypropylcellulose ([0033]), polyethylene oxide ([0033]), triglycerides ([0033]-[0035]; [0041]; [0043]), and a disintegrant including crospovidone ([0083]), sodium starch glycolate ([0083]), and croscarmellose sodium ([0083]). A suitable triglyceride is tristearin in the form of Dynasan 118. ([0044]). It would be obvious to incorporate the triglycerides of US20060104909A1 into the composition of US9757466 in order to optimize the composition’s matrix and provide greater abuse deterrence.
 
6.	Claims 1, 3-18, and 20-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,901,113B2 (issued 12/02/2014; hereinafter US8901113). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1-7 of US8901113 teach a composition comprising pseudoephedrine, a range of >10% by weight hydroxypropylcellulose, polyethylene oxide (wherein hydroxypropylcellulose-to-polyethylene oxide is between 10:1 and 1:10), and 2% by weight to about 25% by weight of a disintegrant selected from crospovidone, sodium starch glycolate, and croscarmellose sodium. (claim 1). US8901113 fails, however, to disclose a composition comprising triglycerides. 
US20060104909A1 also teaches abuse-resistant pharmaceutical compositions comprising a drug susceptible to abuse and a water insoluble matrix material that may include hydroxypropylcellulose ([0033]), polyethylene oxide ([0033]), triglycerides ([0033]-[0035]; [0041]; [0043]), and a disintegrant including crospovidone ([0083]), sodium starch glycolate ([0083]), and croscarmellose sodium ([0083]). A suitable triglyceride is tristearin in the form of Dynasan 118. ([0044]). It would be obvious to incorporate the triglycerides of US20060104909A1 into the composition of US8901113 in order to optimize the composition’s matrix and provide greater abuse deterrence.

7.	Claims 1, 3-18, and 20-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of U.S. Patent 10,155,044. Although not identical, the conflicting claims are not patentably distinct from each other. 
	Claims 1-29 of U.S. Patent 10,155,044 teach a therapeutic composition comprising a drug susceptible to abuse or pseudoephedrine, a range of >10% by weight hydroxypropylcellulose, polyethylene oxide (wherein hydroxypropylcellulose-to-polyethylene oxide is between 10:1 and 1:10), and a disintegrant selected from crospovidone, sodium starch glycolate, and croscarmellose sodium. (claims 1, 19, and 24). At claims 2-18, 20-23, and 25-26, U.S. Patent 10,155,044 also discloses the features of the present dependent claims. U.S. Patent 10,155,044 fails, however, to disclose a composition comprising triglycerides.
US20060104909A1 also teaches abuse-resistant pharmaceutical compositions comprising a drug susceptible to abuse and a water insoluble matrix material that may include hydroxypropylcellulose ([0033]), polyethylene oxide ([0033]), triglycerides ([0033]-[0035]; [0041]; [0043]), and a disintegrant including crospovidone ([0083]), sodium starch glycolate ([0083]), and croscarmellose sodium ([0083]). A suitable triglyceride is tristearin in the form of Dynasan 118. ([0044]). It would be obvious to incorporate the triglycerides of US20060104909A1 into the composition of U.S. Patent 10,155,044 in order to optimize the composition’s matrix and provide greater abuse deterrence.

8.	Claims 1, 3-18, and 20-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent 10,004,699. Although not identical, the conflicting claims are not patentably distinct from each other because claims 1-19 of U.S. Patent 10,004,699 are fully encompassed by and anticipate the instant claims.

9.	Claims 1, 3-18, and 20-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,610,497 B2 (issued 04/07/2020; hereinafter US10610497). Although not identical, the conflicting claims are not patentably distinct from each other. claims 1-19 of U.S. Patent No. 10,610,497 are fully encompassed by and anticipate the instant claims.

10.	Claims 1, 3-18, and 20-27 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,197,837. Although not identical, the conflicting claims are not patentably distinct from each other. claims 1-19 of U.S. Patent No. 11,197,837 are fully encompassed by and anticipate the instant claims.

Conclusion
11.	No claims are allowed. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA L SHTERENGARTS whose telephone number is (571)270-5316.  The examiner can normally be reached on Monday-Friday, 9-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626